Dear Superintendent Songy:
Your request for an Attorney General's opinion has been referred to me for research and reply. Specifically, you ask whether the Ascension Parish School Board may place safety related signs on the front, rear or sides of its school buses. You indicate in your request that while the exact language and telephone number have not been decided, the type of safety related signs the school board would like to place on its buses is similar to that seen regularly on vehicles in the area, along the lines of:
  (1) How's my driving Call 225-621-**** if unsafe, or
  (2) Report Unsafe Operation of this school bus to 225-621-****.
La.R.S. 17:164 deals with regulations relating to the construction, design, equipment, and operation of school buses. This statute provides in its entirety:
  The Louisiana state board of education is authorized, directed and empowered to establish and adopt regulations relating to the construction, design, equipment and operation of school buses used in transportation of students to and from school. Such regulations shall be provided to encourage competition and in no event shall be devised, worded or construed so as to restrict competition among manufacturers of school bus bodies, chassis or other equipment or to benefit or favor in any way a particular manufacturer or group of manufacturers of such bus bodies, chassis or other equipment, either directly by reference to detail of design peculiar to a particular manufacturer or group of manufacturers; providing, any school bus body, chassis or *Page 2 
equipment that meets the latest revised minimum standards for school buses adopted and recommended by the National Conference on School Transportation, sponsored by the National Council of Chief State School Officers, the American Association of School Administrators, NEA, the Department of Rural Education, NEA, and the U.S. Office of Education, shall be deemed in compliance with any such regulations adopted by the Louisiana state board of education; providing such rules and regulations as heretofore provided for shall not apply to any feeder buses in operation in the State.
In accordance with the above statute, the State Board of Elementary and Secondary Education (BESE) is authorized to promulgate regulations relating to color, construction, design, equipment, and operation of school buses.
Pursuant to its statutory authority to regulate the design of school buses, BESE promulgated LAC 28:XXV.537, which provides in its entirety:
  A. Only lettering and signs approved by state law or regulation shall appear on school buses. Lettering shall be limited to the name of the owner or operator necessary for identification, including the name of the parish/city school system. All lettering shall be in block form.
  1. The lettering shall be placed as high as possible to provide maximum visibility and conform to series B of Standard Alphabets for Highway Signs. (Contact the National Commission on Safety Education; 1201 Sixteenth Street NW, Washington, D.C. 20036 for more information.)
  B. All letters and numbers used for identification purposes shall be in glossy black enamel or glossy black vinyl decals.
  1. The numbers located on the front bumper shall be of contrasting color.
  C. The body shall bear the words school bus in glossy black letters at least 8 inches high on both the front and rear of the school bus or on signs attached thereto.
  D. The numbering system on school buses shall be a minimum of 5 inches in height and is required in and limited to four locations. *Page 3
  1. On the right side of the bus, it is behind the service door below the window line and not to exceed 24 inches below this point.
  2. On the left side, it is directly below the driver's window.
  3. On the rear, it is beneath the right rear tail light.
  4. On the front, it is either in the center of the front bumper, the right side of the bumper, or on a panel along the bumper. The numbers on the front bumper shall be of contrasting color to the bumper.
  E. The bus shall have the name of the owner on the left side of the bus under the driver's side window in glossy black lettering at least 2 inches in height, but not more than four inches in height. The name should be the owner's legal name and should not contain nicknames, handles, etc.
  F. Only the following signs/decals are approved for use on school buses:
  1. decals indicating handicapped riders are on board.
  2. a decal indicating the school bus stops for all railroad crossings.
  3. No more than two signs, not to exceed 18 inches x 7 inches, acknowledging a cellular telephone service provider may appear on the side of a school bus. One sign shall be placed to the immediate left of the main door. The other sign shall be placed below or to the right of the driver's side window.
Reading both the above statute and regulation promulgated pursuant thereto, it is clear that only lettering and signs approved by state law or regulation may appear on school buses. Since neither the above statute nor regulation authorize the display of safety messages such as, "How's my driving Call 225-621-**** if unsafe, or Report Unsafe Operation of this school bus to 225-621-****", on school buses, a school board may not place this type of written message on its buses.
Therefore, it is the opinion of this office that a school board may only place safety related messages on front, rear or sides of its school buses if specific state or federal statutory or regulatory authority exists. *Page 4 
We hope this opinion has sufficiently addressed your concerns. If our office may be of further assistance, please do not hesitate to contact us.
  Very truly yours,
 JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  BY: _________________________ Claudeidra Minor Assistant Attorney General
  JDC:CM:lrs